Citation Nr: 1512645	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for squamous cell carcinoma (claimed as lymphoma), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970 and from May 1975 to October 1993.  He died in September 2009.  The appellant is the Veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The case was certified to the Board by the Winston-Salem, North Carolina RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the appellant requested an opportunity to testify at a video conference hearing.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2014).  

While there is some suggestion that the appellant may have been scheduled for such a proceeding in March 2013, a review of the claims folder, VBMS file, and Virtual VA file reveals no evidence documenting that she was actually notified of the date, place and time of the hearing.  Hence, there is no evidence verifying that she was actually afforded due process.  In light of the foregoing, and because the RO schedules video conference hearings, a remand of these issues is necessary to afford the appellant her requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




